DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi et al. (US PGPub 2011/0267379) in view of Chappalli (US PGPub 2022/0068238).

Regarding claim 1 Kurabayashi discloses a liquid crystal display apparatus (fig. 1 and [0034], liquid crystal display device) comprising:
a liquid crystal panel (fig. 1 and [0034], “In this liquid crystal display device, the liquid crystal panel for displaying images”);
an input interface for inputting data of a first image ([0036], “the image signal (RGB) inputted via an input terminal 10”);
a backlight module which is configured to irradiate light to the liquid crystal panel and of which emission brightness is changeable ([0003], “a liquid crystal display device which includes a backlight for illuminating a liquid crystal panel (for displaying images) from behind and executes brightness adjustment of the backlight in response to an image signal inputted for the displaying of the images”); and
functions of:
a correcting unit configured to correct the first image to a second image based on data, a contrast of the liquid crystal panel, and a target contrast so that a brightness error with respect to a display brightness in a case where the first image is displayed with the target contrast is suppressed ([0035], “a backlight brightness correction section 20 for analyzing the pattern of the input image and optimally controlling the brightness of the backlight according to a "black area" (the area (size) of the black part(s) of the image pattern) obtained by the analysis”); and
a control unit configured to control transmittance of the liquid crystal panel based on data of the second image ([0043], “The image correction coefficient calculating section 33 calculates an image correction coefficient (to be used for compensating for the alteration of the light control value) based on the light control value K1' supplied from the time filter 15. The image correction processing section 34 multiplies the inputted image signal by the image correction coefficient and supplies the multiplied image signal to the liquid crystal panel. This allows the liquid crystal panel to display the image at the original brightness in spite of the alteration of the light control values (light intensity) of the backlight”).
While Kurabayashi controls backlight emission based on measurements, it would have been known in the art to use other methods including estimation. In a similar field of endeavor of display devices, Chappalli discloses at least one memory and at least one processor (the BRC unit 26 may be implemented as dedicated circuitry and/or instructions stored in the main memory storage device 22 that are executed using the processor core complex 18): an estimating unit configured to estimate brightness of light to be irradiated from the backlight module to the liquid crystal panel ([0035], “The BRC unit 26 also receives brightness estimations 118 from brightness estimation circuitry 120. Brightness estimation is used to estimate the brightness of individual addressable backlight zones based on pixel values of the content to enhance contrast while preserving detail and reducing (e.g., minimizing) halo and flicker and to generate compensated image data 122 that compensates for backlight brightnesses and/or colors”); wherein the data is the brightness estimated by the estimating unit. 
In view of the teachings of Kurabayashi and Chappalli, it would have been obvious to one of ordinary skill in the art to use the estimation of Chappalli in the system of Kurabayashi, as a known alternative means based on processing speed or accuracy requirements. 

Regarding claim 2, the combination of Kurabayashi and Chappalli further discloses wherein
the brightness error is a brightness error related to brightness of light to be irradiated from the backlight module to the liquid crystal panel and to the contrast of the liquid crystal panel (Kurabayashi: [0050], “n the actual liquid crystal panel, however, the brightness L in a low level zone (where the input level P is low) tends to be higher (brighter) than the straight line. This is the phenomenon called "black floating", causing deterioration in the contrast. Therefore, it is possible to suppress the black floating and improve the contrast by reducing the backlight brightness in the areas where the black floating occurs”).

Regarding claim 3, the combination of Kurabayashi and Chappalli further discloses wherein
the correcting unit corrects the first image so that the brightness error does not expand in association with an increase in brightness of light to be irradiated from the backlight module of the liquid crystal panel (Kurabayashi: [0050], “Therefore, it is possible to suppress the black floating and improve the contrast by reducing the backlight brightness in the areas where the black floating occurs”).

Regarding claim 6, the combination of Kurabayashi and Chappalli further discloses further comprising a parameter input interface for inputting a parameter related to the target contrast from the outside (Kurabayashi: [0036], “The initial light control value calculation section 11 detects the signal brightness (intensity) of the image signal (RGB) inputted via an input terminal 10”).

Regarding claim 7, the combination of Kurabayashi and Chappalli further discloses wherein 
the correcting unit corrects the first image so that blocked-up shadows do not occur in the second image (Kurabayashi: [0050], “Therefore, it is possible to suppress the black floating”).

Regarding claim 8, the combination of Kurabayashi and Chappalli further discloses wherein 
the at least one memory and at least one processor further function as a changing unit configured to change the target contrast so that blocked-up shadows do not occur in the second image (Kurabayashi: [0050], “Therefore, it is possible to suppress the black floating”).

Regarding claim 9, the combination of Kurabayashi and Chappalli further discloses wherein
the changing unit performs multiplication by a gain value and addition of an offset value with respect to display brightness that is lower than reference brightness among display brightness in a case where display is performed with the target contrast (Chappalli: [0047], “The weighted sum 208 is multiplied by the brightness estimations 118 in multipliers 214, 216, and 218. In the multiplier 214, the weighted sum is multiplied by the ratio Z/Y 219 in addition to the brightness estimations 118, and in the multiplier 216, the weighted sum 208 is multiplied by the ratio X/Y 212 in addition to the brightness estimations 118. Summing circuitries 220, 222, and 224 may be used to sum the scaled weighted sums 208 for the respective paths in the backlight reconstruction component 114. The outputs of the summing circuitries 220, 222, and 224 are each submitted to a XYZ-to-RGB converter 226 that is used to reconstruct the backlight into RGB when backlight color compensation is enabled”). 

Regarding claim 10, the combination of Kurabayashi and Chappalli further discloses wherein
the changing unit determines the reference brightness based on an average gradation value of the first image (Chappalli: [0035], “The statistics calculated in the statistics circuitry 124 may include brightness maximums, brightness minimums, brightness averages, en-gamma/de-gamma information, uniformity statistics, and/or other information”). 

Regarding claim 11, the combination of Kurabayashi and Chappalli further discloses wherein
the changing unit determines the reference brightness based on a histogram of gradation values of the first image (Kurabayashi: [0050], “FIG. 5 is a graph showing the general brightness property of the liquid crystal panel. The relationship between the input level P and the display brightness L in the liquid crystal panel is approximated as L= P.gamma. In a logarithmic graph (with logarithmic axes), the relationship between log L and log P is represented by a straight line with a gradient .gamma. In the actual liquid crystal panel, however, the brightness L in a low level zone (where the input level P is low) tends to be higher (brighter) than the straight line. This is the phenomenon called "black floating", causing deterioration in the contrast. Therefore, it is possible to suppress the black floating and improve the contrast by reducing the backlight brightness in the areas where the black floating occurs”).

Regarding claim 12, the combination of Kurabayashi and Chappalli further discloses wherein
the changing unit changes display brightness that is lower than a multiplied brightness obtained by multiplying, by a gain value, display brightness in a case where display is performed with a contrast of the liquid crystal panel among display brightness in a case where display is performed with the target contrast, to the multiplied brightness (Kurabayashi: [0038], “The backlight brightness correction section 20, which is a component especially characteristic of this embodiment, analyzes the pattern of the input image for one screen (one frame or one field), thereby calculates the black area (the area of black parts of the pattern), and controls the light control values of the backlight and the LED gains according to the calculated black area”).

Regarding claim 13, the combination of Kurabayashi and Chappalli further discloses wherein
the changing unit uses a smaller gain value as a gradation value of the first image is larger (Kurabayashi: [0037], “The LED maximum level set value G2 is obtained by correcting a value G0 of an LED gain setting section 32 (LED gain setting value which is set in conjunction with the screen brightness adjustment by the user) by multiplying it (G0) by an LED correction gain G1 outputted by the backlight brightness correction section 20”).

Regarding claim 14, the combination of Kurabayashi and Chappalli further discloses wherein
the at least one memory and at least one processor further function as:
an image signal processing unit configured to perform image signal processing with respect to the first image (Kurabayashi: [0036], “The initial light control value calculation section 11 detects the signal brightness (intensity) of the image signal (RGB) inputted via an input terminal 10 in regard to each area (e.g., maximum brightness (intensity) in each area) and calculates an initial light control value K0 for each area of the backlight appropriate for the detected brightness”); and
a brightness adjustment coefficient calculating unit configured to calculate a brightness adjustment coefficient based on a reduction rate of display brightness due to image signal processing by the image signal processing unit (Kurabayashi: [0038], “The backlight brightness correction section 20, which is a component especially characteristic of this embodiment, analyzes the pattern of the input image for one screen (one frame or one field), thereby calculates the black area (the area of black parts of the pattern), and controls the light control values of the backlight and the LED gains according to the calculated black area”), wherein
the backlight module adjusts emission brightness based on the brightness adjustment coefficient (Kurabayashi: [0003], “The present invention relates to a liquid crystal display device which includes a backlight for illuminating a liquid crystal panel (for displaying images) from behind and executes brightness adjustment of the backlight in response to an image signal inputted for the displaying of the images. The present invention relates also to a control method for the backlight”), and
the correcting unit adjusts the target contrast based on the brightness adjustment coefficient (Kurabayashi: [0037], “The LED driver I/F 30 includes an LED control signal calculation section 31. The LED control signal calculation section 31 calculates values of an LED control signal based on the light control values K1' (for the areas) after the time filtering process and an LED maximum level set value G2, and outputs the calculated LED control signal to the LED driver. The LED maximum level set value G2 is obtained by correcting a value G0 of an LED gain setting section 32 (LED gain setting value which is set in conjunction with the screen brightness adjustment by the user) by multiplying it (G0) by an LED correction gain G1 outputted by the backlight brightness correction section 20”). 

Regarding claim 15, the combination of Kurabayashi and Chappalli further discloses wherein
the brightness adjustment coefficient is an inverse of the reduction rate of the display brightness (Chappalli: [0029], “the BRC unit 26 may modify the image values for the respective pixel locations inverse to any color and/or brightness fluctuations of the local backlights at the pixel locations”). 

Regarding claim 16, the combination of Kurabayashi and Chappalli further discloses wherein
the at least one memory and at least one processor further function as: an adjusting unit configured to adjust the target contrast and a brightness range of the emission brightness, wherein
a ratio between a maximum value and a minimum value of the emission brightness in a case where the backlight module is caused to emit light in the brightness range adjusted by the adjusting unit is larger than a ratio of the target contrast adjusted by the adjusting unit (Kurabayashi: [0040], “A minimum light control value output section 25 determines the aforementioned minimum light control value Kmin by comparing the black area S measured by the black area measurement section 22 with a black area threshold value S0. Specifically, if the black area S is the threshold value S0 or less, the maximum value permissible for the light control value is given as the minimum light control value Kmin (case A). If the black area S corresponds to the entire screen, a light control value for "all black" is given as the minimum light control value Kmin (case B). If the black area S is between the threshold value S0 and the value representing the entire screen, an intermediate light control value previously set corresponding to the black area S (higher than the minimum value permissible for the light control value) is given as the minimum light control value Kmin (case C). In other words, in this embodiment handling an image including "black" pixels and pixels in other levels of grayscale, the aforementioned area control (backlight brightness control for each of the areas) is set at OFF in the case A since the black area is small and the effect of the area control is expected to be small. In the case C, the area control is set at ON since the black area is large and the effect of the area control is expected to be probable and significant”).

Regarding claim 17, the combination of Kurabayashi and Chappalli further discloses further comprising
a setting value input interface for inputting a setting value from the outside, wherein
the adjusting unit adjusts the target contrast and the brightness range based on a setting value input from the setting value input interface (Kurabayashi: [0036], “The initial light control value calculation section 11 detects the signal brightness (intensity) of the image signal (RGB) inputted via an input terminal 10 in regard to each area (e.g., maximum brightness (intensity) in each area) and calculates an initial light control value K0 for each area of the backlight appropriate for the detected brightness. The use of the initial light control value K0 has the following advantage: For an area with low image signal brightness, the light intensity (light control value) of the backlight is reduced while increasing the optical transmittance of the liquid crystal panel correspondingly, by which the electric power (power consumption) is reduced without changing the display brightness at the liquid crystal panel”).

Regarding claim 18, the combination of Kurabayashi and Chappalli further discloses wherein
the correcting unit limits a lower limit value of a gradation value of the first image to a value larger than 0 (Kurabayashi: claim 7: “the control section controls the backlight so as to maintain the light intensity of each area above 0 even when the brightness of the image signal corresponding to the area is 0”). 

Claim 19 is a method claim drawn to the apparatus of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claim 20 is a non-transitory computer readable medium drawn to the apparatus of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi and Chappalli further in view of Shah et al. (US 10,186,209).

Regarding claim 21, the combination of Kurabayashi and Chappalli discloses wherein the correcting unit corrects based on the brightness estimated by the estimating unit, the contrast of the liquid crystal panel, and the target contrast(as discussed with regard to claim 1).
While the combination of Kurabayashi and Chappalli discloses performing a correction, other mathematical methods to perform a correction are known, including multiplication. In a similar field of endeavor of brightness control within a display device, Shah discloses the correcting unit calculates a gradation value of the second image by multiplying a gradation value of the first image by a correction coefficient (column 19, lines 4-11, “the central processor 902 may apply the normalizing values to the corresponding values of the transformed pixels to produce output pixels having colors that are optimized to account for the incident light. In one embodiment, the central processor 902 may simply multiply the RGB values of a transformed pixel with the red, green, and blue scalars to produce the RGB values of the corresponding output pixel”).  
In view of the teachings of Kurabayashi, Chappalli and Shah, it would have been obvious to one of ordinary skill in the art to use multiplication, as taught by Shah, within the system of Kurabayashi and Chappalli as a known alternative method of calculations to achieve expected and intended results. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 contain allowable subject matter based on the reasoning provided in the Non-Final Rejection mailed 07/12/2022. 

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 19 and 20, Applicants’ argue “neither Kurabayashi nor Chappalli, alone or in combination with one another, disclose or suggest a correcting unit configured to correct the first image to a second image based on the brightness estimated by the estimating unit, a contrast of the liquid crystal panel, and a target contrast so that a brightness error with respect to a display brightness in a case where the first image is displayed with the target contrast is suppressed” (page 14, paragraph 3), whereby Kurabayashi’s teaching of correcting brightness of the backlight fails to read on the claimed correcting the first image to a second image; however Examiner respectfully disagrees. Examiner maintains the combination of Kurabayashi and Chappalli discloses a correcting unit configured to correct the first image to a second image based on the brightness estimated by the estimating unit, a contrast of the liquid crystal panel, and a target contrast. Kurabayashi discloses a correcting units which corrects the image based on a contrast of the liquid crystal panel and a target contrast. Kurabayashi teaches at [0035] and [0038]-[0039] the backlight brightness correction section 20 is based on the pattern of the input image for the screen and the calculated black area and controls the backlight based on the image and the calculated area. Chappalli discloses correcting an image based on a brightness estimated by the estimating unit. Chappalli discloses [0035], “As illustrated, the BRC unit 26 includes a backlight reconstruction component 114 and a backlight compensation component 116. The BRC unit 26 also receives brightness estimations 118 from brightness estimation circuitry 120. Brightness estimation is used to estimate the brightness of individual addressable backlight zones based on pixel values of the content to enhance contrast while preserving detail and reducing (e.g., minimizing) halo and flicker and to generate compensated image data 122 that compensates for backlight brightnesses and/or colors”.  The combination of Kurabayashi and Chappalli discloses image correction based on both estimations and measurements. It would have been obvious to use measurements as taught by Kurabayashi and estimations as taught by Chappalli for image brightness correction based on requirements such as accuracy or processing speed or both to achieve balanced results. Furthermore, since image brightness in a liquid crystal display panel that uses backlight depends on the backlight brightness, control/correction of backlight brightness in Kuribayashi and Chappalli would have controlled/corrected brightness aspect of the image and therefore the image as a whole, so applicant’s argument that Kurabayashi’s teaching of correcting brightness of the backlight fails to read on the claimed correcting the first image to a second image is not deemed persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamano et al. (US PGPub 2010/0194777) discloses “a plurality of primary candidate color display image data are first elected, based on the contrast between the brightness and target brightness. After that, based on the contrast between the chromaticity of the primary candidate color display image data and the target chromaticity, the color display image data is selected, namely, the color display image data is determined in two stages from the candidate color display image data. This arrangement eliminates the need for estimating the brightness and chromaticity for all the candidate color display image data, and therefore, reduces the processing time and simplifies the structure” ([0038]).
Amin et al. (US PGPub 2020/0126512) discloses “Calculating the user's perception of display quality using an image appearance model which calculates, approximates, or outputs the user's perceived brightness, user's perceived contrast, or user's perceived color saturation of the displayed images. The perceived display quality may then be compared to target levels of brightness, contrast, and color” ([0087]). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693